Citation Nr: 1736423	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left hand disability, to include arthritis and cold sensitivity.

5.  Entitlement to service connection for a right hand disability, to include arthritis and cold sensitivity.

6.  Entitlement to service connection for a left foot disability, to include arthritis and cold sensitivity.

7.  Entitlement to service connection for a right foot disability, to include arthritis and cold sensitivity.

8.  Entitlement to service connection for a left knee disability, to include arthritis.

9.  Entitlement to service connection for a right knee disability, to include arthritis.

10.  Entitlement to service connection for a left hip disability, to include arthritis.

11.  Entitlement to service connection for a right hip disability, to include arthritis.

12.  Entitlement to service connection for a left ankle disability, to include arthritis.

13.  Entitlement to service connection for a right ankle disability, to include arthritis.

14.  Entitlement to service connection for a left shoulder disability, to include arthritis.

15.  Entitlement to service connection for a right shoulder disability, to include arthritis.

16.  Entitlement to service connection for hypertension.

17.  Entitlement to service connection for sensitivity to cold, face.

18.  Entitlement to service connection for sensitivity to cold, bilateral legs.

19.  Entitlement to service connection for edema, lower extremities.

20.  Entitlement to service connection for macular degeneration.

21.  Entitlement to service connection for a lung disability, to include loss of lung.



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 1943 to December 1945, including service in the Second World War.  He served in the Normandy, Northern France, Ardennes, Rhineland, and Central Europe battles and campaigns.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2013.  A Statement of the Case (SOC) was issued in September 2014.  A timely VA Form 9 was received in October 2014.

Although the appellant requested a travel Board hearing on his October 2014 VA Form 9, he withdrew this request via correspondence received in December 2014 and March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for (1) an acquired psychiatric disorder, (2) a left hand disability, (3) a right hand disability, (4) a left foot disability, (5) a right foot disability, (6) a left knee disability, (7) a right knee disability, (8) a left hip disability, (9) a right hip disability, (10) a left ankle disability, (11) a right ankle disability, (12) a left shoulder disability, (13) a right shoulder disability, (14) hypertension, (15) sensitivity to cold, face, (16) sensitivity to cold, legs, (17) edema, (18) macular degeneration, and (19) a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT


1.  The appellant has been shown to have Level VI hearing loss in the right ear and Level VIII hearing loss in the left ear.

2.  The appellant is in receipt of the maximum schedular rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87 Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claims for higher initial ratings for bilateral hearing loss and tinnitus arise from the appellant's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice, nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the appellant in obtaining the identified and available evidence needed to substantiate the claim.  The appellant has not argued otherwise.  The appellant was afforded an examination in June 2013 in conjunction with this claim as to the nature and severity of his bilateral hearing loss and tinnitus.  For the reasons indicated in the discussion below, the examination was adequate because it were based upon consideration of the appellant's prior medical history and described the disability in sufficient detail to allow the Board to make a fully-informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the appeal.

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

		i.  Hearing Loss

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I, for essentially normal acuity, through Level XI, for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hz and below, and are 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86.

		

ii.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability for tinnitus, regardless of whether the tinnitus is unilateral or bilateral).

III.  Analysis

	A.  Evidence

The appellant served in the 119th Anti-Aircraft Artillery Battalion during the Second World War.  His DD Form 214 reflects that his military occupational specialty was armorer and that he participated in the following battles and campaigns:  Normandy, Northern France, Ardennes, Rhineland, and Central Europe.  

He was afforded a contracted examination for his hearing loss and tinnitus claims in June 2013.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
90
100
LEFT
65
65
90
100
105+

Speech discrimination using the Maryland CNC Word List was 68 percent in the right ear and 64 percent in the left.  The appellant was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz and higher.  The appellant reported having difficulty hearing bilaterally and periodic high-pitched ringing in his left ear for many years.  He had worn hearing aids for more than 20 years.  His military occupational specialty (MOS) was noted to be an Armorer in the 199th Anti-Aircraft Battalion.  The appellant reported a history of exposure to hazardous noise, including gunfire and explosions, in direct combat operations during World War II.  The appellant was involved in five major battles.  The appellant stated that he never wore hearing protection during service.  He was noted to have great difficulty hearing all speech sounds bilaterally without amplifications due to the configurations of his hearing loss.  He reported sometimes hearing words but not understanding them, and finding some voices easier to understand than others.  The appellant stated that he has to ask people to repeat themselves often.  He missed some natural sounds, including birds singing.  Others complain that his television is too loud.  The appellant has difficulty understanding people in noisy places, and avoids social occasions due to his hearing problems.  It was noted that the appellant's current hearing aids did not meet his listening and communication needs.  

A November 2013 clinical note states that the appellant received new hearing aids in 2013.  He had no complaints that required adjustments.  Background noise concerns and how to use the directional microphones were discussed.

B.  Entitlement to an initial schedular rating in excess of 40 percent for bilateral hearing loss.

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 40 percent for bilateral hearing loss.

As set forth above, the appellant underwent an audiometric examination to evaluate his hearing acuity in June 2013.  The appellant had an average pure tone threshold of 76 decibels in the right ear and 85 in the left.  These audiometric findings equate to Level VI and Level VIII hearing, respectively.  See 38 C.F.R. § 4.85, Table VI.  Speech discrimination was 68 percent in the right ear and 64 percent in the left.  When those values are applied to Table VII, it is apparent that the assigned 40 percent rating is accurate and appropriately reflects the appellant's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 because the pure tone thresholds of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater for both ears.  However, using Table VIA, the audiometric findings also equate to Level VI for the right ear and Level VIII for the left.  Thus, use of the alternative table warrants the same disability rating of 40 percent.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluation discussed above.

The Board acknowledges the June 2013 audiology examination which notes that the appellant experiences great difficulty hearing all speech sounds bilaterally without amplification, hearing words but not understanding them, finding some voices easier to understand than others, asking people to repeat themselves often, missing some natural sounds, and difficulty understanding people in noisy places, that the appellant avoids social occasions due to his hearing problems, and that people complain about the volume of his television.  Although the Board finds these statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss for any period of the claim.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In this case, as explained above, the numeric designations correlate to a 40 percent disability rating.  

For these reasons, the Board finds that the preponderance of the evidence is against an initial schedular rating in excess of 40 percent for bilateral hearing loss.

      C.  Entitlement to an initial schedular rating in excess of 10 percent for tinnitus.

The Board notes that the appellant reported experiencing periodic high-pitched ringing in his left ear for many years during the June 2013 audiological examination.

The appellant's service-connected bilateral tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher schedular evaluation is warranted.

	D.  Extraschedular consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the record does not show that the Veteran's hearing loss or tinnitus results in symptomatology not contemplated by the rating schedule in kind or degree.  

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss or tinnitus, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the appellant's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  Therefore, referral for extraschedular consideration is not warranted.

	D.  Entitlement to TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable solely as a result of his service-connected bilateral hearing loss and tinnitus disabilities, consideration of a TDIU is not warranted.  The record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  



ORDER

Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

	A.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD

Given the evidence of record and the appellant's contentions, the Board has expanded the appellant's claim of service connection for PTSD to an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

The requirements for establishing an in-service stressor are delineated in 38 C.F.R. § 3.304(f)(1)-(5).  In pertinent part, the regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the record reflects that the appellant has reported multiple in-service stressors, including German fighter aircraft conducting bombing and strafing runs on his position and witnessing the deaths of two comrades, while serving in the Second World War.  In May 2013, a VA psychologist concluded that the appellant's reported stressors were sufficient to support a diagnosis of PTSD.  The May 2013 VA examiner, however, concluded that despite the appellant's reported stressors, he did not meet the full criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  The examiner further concluded that the appellant did not exhibit any other mental disorder that conformed to DSM-IV criteria.

Since that examination was conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As the appellant's claim was first certified for appeal in July 2016, DSM-5 applies to his claim.  As noted, the appellant was provided a VA examination in October 2013, in which the examiner used DSM-IV and opined that the appellant did not have a current diagnosis of PTSD or any other mental disorder.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-5, in accordance with current VA regulations.


B.  Other service connection claims

In his Statement in Support of Claim, received in January 2012, the appellant stated that he sustained cold injuries during service, including when he participated in the Battle of the Bulge.  He contends this exposure caused hypertension, arthritis, bilateral hip disabilities, a lung disability, edema of the lower extremities, bilateral hand disabilities, bilateral ankle disabilities, macular degeneration, cold sensitivity of the face and legs, poor circulation of the lower extremities, bilateral foot disabilities, bilateral knee disabilities, and bilateral shoulder disabilities.  He stated that he suffered tissue, tendon, and muscle damage as a result of his exposure to cold temperatures.  

The Veteran's service treatment records are, unfortunately, unavailable.  According to a December 2012 Request for Information, the appellant's service treatment records are fire-related and none were recovered from the fire.  Information from the Hospital Admission Cards, created in January 2012, however, notes that the appellant suffered a simple fracture at some point in 1944 due to crushing between objects.  No other information is available. 

Although the Veteran's service treatment records are largely unavailable, his service personnel records reflect that he served in the 119th Anti-Aircraft Artillery Battalion during the Second World War.  His military occupational specialty was armorer and he participated in the following battles and campaigns:  Normandy, Northern France, Ardennes, Rhineland, and Central Europe.  The appellant has also reported that he participated in the Battle of the Bulge.  See VAOPGCPREC 12-99.  

Given the record, and absent clear and convincing evidence to the contrary, the Board finds that the Veteran's statements regarding injuries he sustained in combat must be accepted as conclusive evidence of their occurrence.  See 38 U.S.C.A. § 1154(b) (providing that in the case of any veteran who engaged in combat with the enemy in active service, VA "shall accept as sufficient proof of service-connection" of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service).  

In addition, the post-service record on appeal includes evidence establishing that the Veteran currently has the claimed disabilities or persistent symptoms thereof.  A March 2011 letter from Bend Memorial Clinic states that the appellant is legally blind in both eyes, secondary to end-stage non-exudative macular degeneration.

An October 2011 clinical note states that the appellant has pretibial edema of the bilateral lower extremities.  A December 2013 VA clinical note is of record notes that the appellant had hypertension, chronic obstructive pulmonary disease (COPD), osteoarthritis, and macular degeneration.  The appellant reported that he had undergone right lower extremity vein stripping.  The appellant also stated that he was taking medication for his edema and that he was on oxygen.

The appellant has not been afforded VA examinations in connection with his claims.  VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contentions and the evidence of record, the Board finds that VA medical examinations and opinions are necessary.

The most recent CAPRI medical document was uploaded to the appellant's electronic claims file in September 2014.  Upon remand, any and all other VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Provide the appellant with an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant, if any.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder identified is causally related to the appellant's active service or any incident therein.  

Diagnoses should be rendered in accordance with DSM-5 and a rationale for all opinions expressed must be provided.

3.  Schedule the appellant for appropriate examination or examinations for his claims of entitlement to service connection for (1) a left hand disability, (2) a right hand disability, (3) a left foot disability, (4) a right foot disability, (5) a left knee disability, (6) a right knee disability, (7) a left hip disability, (8) a right hip disability, (9) a left ankle disability, (10) a right ankle disability, (11) a left shoulder disability, (12) a right shoulder disability, (13) hypertension, (14) sensitivity to cold, face, (15) sensitivity to cold, legs, (16) edema, (17) macular degeneration, and (18) a lung disability.

The claims file should be made available to and reviewed by the examiner or examiners. 

After examining the appellant and reviewing the record, the examiner or examiners should identify all disabilities currently present.  If any previously diagnosed disorder, to include osteoarthritis, hypertension, edema, macular degeneration, COPD, coronary artery disease, or hyperlipidemia, is not found upon examination, an explanation must be provided.

Next, the examiner or examiners must provide an opinion or opinions as to whether it is at least as likely as not that each diagnosed disability is causally related to the appellant's active service or any incident therein, to include exposure to cold temperatures.  A complete explanation must be provided for any opinion offered.

4.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


